Name: 2003/705/EC: Council Decision of 22 September 2003 on the conclusion of an Agreement amending the Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, on conformity assessment and acceptance of industrial products (PECA)
 Type: Decision
 Subject Matter: character(0)
 Date Published: 2003-10-09

 Avis juridique important|32003D07052003/705/EC: Council Decision of 22 September 2003 on the conclusion of an Agreement amending the Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, on conformity assessment and acceptance of industrial products (PECA) Official Journal L 256 , 09/10/2003 P. 0020 - 0020Council Decisionof 22 September 2003on the conclusion of an Agreement amending the Protocol to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part, on conformity assessment and acceptance of industrial products (PECA)(2003/705/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2), and the first sentence of the first subparagraph of Article 300(3) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part(1), hereinafter referred to as "the Europe Agreement", entered into force on 1 February 1994.(2) On 26 February 2001 the Parties agreed a Protocol to the Europe Agreement on conformity assessment and acceptance of industrial products(2), hereinafter referred to as "the Protocol".(3) The Protocol in Article 8 restricted the application of the Protocol to industrial products that originate in the Parties according to non-preferential rules of origin. In order to improve trade between the Parties, to simplify the operation of the Protocol, and to improve alignment with the position that will apply after accession of the Republic of Hungary to the European Union, this restriction should be deleted by way of an amendment to the Protocol.(4) The Agreement amending the Protocol signed in Brussels on 31 July 2003 should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement amending the Protocol to the Europe Agreement with the Republic of Hungary on conformity assessment and acceptance of industrial products, hereinafter referred to as "the Agreement", is hereby approved on behalf of the European Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council shall, on behalf of the Community, transmit the diplomatic note provided for in Article 2 of the Agreement(3).Done at Brussels, 22 September 2003.For the CouncilThe PresidentF. Frattini(1) OJ L 347, 31.12.1993, p. 1.(2) OJ L 135, 17.5.2001, p. 37.(3) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.